Citation Nr: 0030985	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-13 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residual gunshot wound scar of the left cheek, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residual gunshot wound scar of the lower lip, 
currently evaluated as noncompensably disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The residual gunshot wound scar of the left side of the 
veteran's face is shown to be no more than moderately 
disfiguring, but is now demonstrated to be associated with a 
loss of sensation and pain localized to that area.  

3.  The residual gunshot wound scar of the middle lower lip 
is shown to more nearly approximate a level of disablement 
consistent with moderate disfigurement.  






CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residual gunshot wound 
scar of the left side of the face based on disfigurement have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.118 
including Diagnostic Code 7800 (2000).

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected residual gunshot wound scar 
of the left side of the face based on impaired sensation and 
pain have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 
4.118 including Diagnostic Code 7804 (2000).  

3.  The criteria for the assignment of a 10 percent rating 
for the service-connected residual gunshot wound scar of the 
middle lower lip have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.41, 4.118 including Diagnostic Code 7800 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

A careful review of the service medical records shows that, 
in March 1945, the veteran sustained a gunshot wound which 
entered the left cheek, traveled downward, fracturing teeth L 
9, 10, 11 and 12, and exited through the lower lip.  

A July 1952 VA examination revealed a two by one-half 
centimeter scar on the left cheek, which was nontender and 
free of inflammatory signs.  There was moderate cosmetic 
defect associated with the scar.  There was also a scar in 
the middle portion of the lower lip.  

In October 1952, the RO granted service connection for the 
gunshot wound scar of the left cheek and assigned a 10 
percent disability rating.  Service connection was also 
granted for the gunshot wound scar of the lower lip, and a 
noncompensable disability rating was assigned.  

A VA examination was conducted in August 1998.  The veteran 
stated that canker sores developed on the inside of the left 
cheek.  His symptoms included left cheek numbness, rough 
inside left cheek and occasional canker sores.  The 
examination revealed the presence of a two by one-half 
centimeter scar on the left cheek.  The scar was noted to be 
nontender, but showed complete numbness.  There was no 
adherence, and the texture was described as smooth.  There 
was no ulceration or breakdown of the skin or elevation or 
depression of the scar.  There was no underlying tissue loss, 
but there was a significant indentation at the scar mark on 
the left cheek.  There was no inflammation, edema or keloid 
formation, and the color of the scar was described as flesh-
toned.  

The VA examiner noted that there seemed to be no 
disfiguration with the left cheek scar; although it was also 
noted that there was complete numbness.  The numbness was 
from the scar all the way down to the jaw line.  There was no 
sensation of cold, heat or pain-neither sharp or dull.  The 
examiner noted that the veteran frequently nicked himself 
shaving in that area.  The mucous membrane inside the cheek 
was rough in appearance and texture.  There was tenderness 
and a small one-half by one-half centimeter canker sore 
present.  

A small scar on the middle lower lip measured one-half by 
one-half centimeter.  There was no tenderness, adherence, 
change in texture, ulceration or breakdown of the skin.  In 
addition, there was no elevation or depression of the scar, 
extent of underlying tissue loss, inflammation, edema or 
keloid formation.  The color of the scar was described as 
flesh-toned, and there was no disfigurement or limitation of 
function noted.  

The assessment of the VA examination was that of gunshot 
wound scar of the left cheek with numbness, rough inside of 
left cheek with occasional canker sores; and gunshot wound 
scar of the lower lip with no disfigurement or disability.  


Analysis

The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's gunshot wound 
scars.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's scars of the left cheek and lower lip are rated 
pursuant to 38 C.F.R. § 4.118 including Diagnostic Code 7800.  
Diagnostic Code 7800 provides a noncompensable evaluation for 
slight, disfiguring scars of the head, face or neck.  A 10 
percent evaluation requires moderate, disfiguring scars of 
the head, face or neck.  A 30 percent rating is warranted for 
severe, disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating requires 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  

In addition, 38 C.F.R. § 4.118, including Diagnostic Code 
7804 provides a 10 percent rating for superficial scars which 
are tender and painful on objective demonstration.  A 10 
percent evaluation is also warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
including Diagnostic Code 7803.  Other scars may be evaluated 
on the basis of limitation of function of the part involved.  
38 C.F.R. § 4.118, including Diagnostic Code 7805.  

The Board finds that the gunshot wound scar of the left cheek 
is moderately disfiguring.  Indeed, there seems to have been 
no real change in the appearance of the scar since the 1952 
VA examination which specifically opined that the scar was 
moderately disfiguring.  Thus, taking the recent VA 
examination findings into consideration, the Board finds that 
a rating higher than 10 percent is not assignable pursuant to 
the provisions of 38 C.F.R. § 4.118 including Diagnostic Code 
7800.  

Nonetheless, the Board finds that, in light of the recent 
findings of "complete" numbness as described, as well as 
the tenderness and texture of the scar on the inside of the 
veteran's cheek, a separate 10 percent rating is for 
application in this case pursuant to the provisions of 38 
C.F.R. § 4.118, including Diagnostic Code 7804 as consistent 
with a symptomatic residual gunshot wound scar of the left 
cheek.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Regarding the scar of the lower lip, the Board also finds, 
based on its review of the recent examination findings, that 
it is slightly to moderately disfiguring.  The scar is one-
half by one-half centimeter in size and is located right in 
the center of the lower lip.  As there is a question as to 
which of the two evaluations is to be applied, the higher 
evaluation will be assigned.  Thus, the Board finds that a 10 
percent rating for the residual gunshot scar of the lower lip 
is for application in this case.  See 38 C.F.R. § 4.7.  
Unlike the left cheek scar, however, there is no basis for an 
additional rating, as there is no evidence of tenderness, 
poor nourishment or limitation of function associated with 
the lip scar.  

Regarding the increased rating claims, consideration has been 
given to the provisions of 38 C.F.R. Parts 3 and 4, whether 
they were raised by the appellant, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 and the Board has applied all 
the provisions of Parts 3 and 4 that would reasonably apply.  

Further, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  Indeed, the veteran indicated that he 
has not sought treatment for the disability over the years.  
As such, the Board finds that consideration of this matter 
under the provisions of 38 C.F.R. § 3.321 is not appropriate.  



ORDER

An increased rating greater than 10 percent for the service-
connected residual gunshot wound scar of the left side of the 
face based on disfigurement is denied.  

A separate 10 percent rating for the service-connected 
residual gunshot wound scar of the left side of the face 
based on impaired sensation and pain is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.  

An increase rating of 10 percent for the service-connected 
residual gunshot wound scar of the middle lower lip is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


